Citation Nr: 0107387	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic sinusitis.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disability.

3.  Entitlement to service connection for a gastrointestinal 
disability, claimed secondary to service-connected 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1955 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1998.  A hearing was held in June 2000 in 
Washington, DC, before the undersigned, who was designated by 
the chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 1991 & Supp. 2000).  


FINDINGS OF FACT

1.  Service connection for a "throat condition with sinus 
drip" was denied by the RO in June 1967, on the basis that 
sinusitis was not shown.  

2.  Evidence received since that determination includes 
medical evidence showing a diagnosis of chronic sinusitis; 
this evidence bears substantially and directly on the matter 
in question.  


CONCLUSION OF LAW

The veteran's claim for service connection for sinusitis is 
reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a "throat condition 
with sinus drip" was denied by the RO in June 1967, on the 
basis that sinusitis had not been shown, either in service or 
on a VA examination in May 1967.  The veteran did not appeal 
that decision, and, accordingly, it is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104 (2000).  If new and 
material evidence is received with respect to a claim which 
has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  "New and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

Evidence received since that determination includes clinical 
records showing the veteran's treatment for sinusitis.  
Inasmuch as the prior decision was based, in large part, on 
the absence of any current showing of sinusitis, this 
evidence is "so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge, see 
38 C.F.R. § 3.156(a).  Accordingly, the claim is reopened 
with the submission of new and material evidence, and VA must 
review the claim in light of all the evidence, new and old.  


ORDER

The claim for entitlement to service connection for sinusitis 
is reopened by the submission of new and material evidence; 
to that extent, the appeal is granted.





REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)). 

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and in view of the 
above decision, reopening the claim for 
entitlement to service connection for 
sinusitis, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to pertinent 
formal or informal guidance that is 
provided by VA, including, among other 
things, fast letters, final regulations 
and General Counsel precedent opinions.  
 
2.  Thereafter, the RO should readjudicate 
the claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
JEFF MARTIN
	Member, Board of Veterans' Appeals






